
	
		II
		110th CONGRESS
		1st Session
		S. 356
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Brownback (for
			 himself, Mr. Alexander,
			 Mr. Bunning, Mr. Burr, Mr.
			 Chambliss, Mr. Coburn,
			 Mr. Cochran, Mr. Coleman, Mr.
			 Cornyn, Mr. DeMint,
			 Mrs. Dole, Mr.
			 Ensign, Mr. Enzi,
			 Mr. Graham, Mr.
			 Grassley, Mr. Hagel,
			 Mr. Hatch, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Kyl, Mr.
			 Lott, Mr. Martinez,
			 Mr. McConnell, Mr. Roberts, Mr.
			 Sessions, Mr. Thune,
			 Mr. Vitter, and Mr. Voinovich) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To ensure that women seeking an abortion
		  are fully informed regarding the pain experienced by their unborn
		  child.
	
	
		1.Short titleThis Act may be cited as the
			 Unborn Child Pain Awareness Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)At least 20 weeks after fertilization, an
			 unborn child has the physical structures necessary to experience pain.
			(2)There is substantial evidence that by 20
			 weeks after fertilization, unborn children draw away from certain stimuli in a
			 manner which in an infant or an adult would be interpreted as a response to
			 pain.
			(3)Anesthesia is routinely administered to
			 unborn children who have developed 20 weeks or more past fertilization who
			 undergo prenatal surgery.
			(4)There is substantial evidence that the
			 abortion methods most commonly used 20 weeks after fertilization cause
			 substantial pain to an unborn child, whether by dismemberment, poisoning,
			 penetrating or crushing the skull, or other methods. Examples of abortion
			 methods used 20 weeks after fertilization include, but are not limited to the
			 following:
				(A)The Dilation and Evacuation (D&E)
			 method of abortion is commonly performed in the second trimester of pregnancy.
			 In a dilation and evacuation abortion, the unborn child’s body parts are
			 grasped at random with a long-toothed clamp. The fetal body parts are then torn
			 off of the body and pulled out of the vaginal canal. The remaining body parts
			 are grasped and pulled out until only the head remains. The head is then
			 grasped and crushed in order to remove it from the vaginal canal.
				(B)Partial-Birth Abortion is an abortion in
			 which the abortion practitioner delivers an unborn child’s body until only the
			 head remains inside the womb, punctures the back of the child’s skull with a
			 sharp instrument, and sucks the child’s brains out before completing the
			 delivery of the dead infant.
				(5)Expert testimony confirms that by 20 weeks
			 after fertilization an unborn child may experience substantial pain even if the
			 woman herself has received local analgesic or general anesthesia.
			(6)Medical science is capable of reducing such
			 pain through the administration of anesthesia or other pain-reducing drugs
			 directly to the unborn child.
			(7)There is a valid Federal Government
			 interest in reducing the number of events in which great pain is inflicted on
			 sentient creatures. Examples of this are laws governing the use of laboratory
			 animals and requiring pain-free methods of slaughtering livestock, which
			 include, but are not limited to the following:
				(A)Section 2 of the Humane Slaughter Act
			 (7 U.S.C.
			 1902) states, “No method of slaughter or handling in connection
			 with slaughtering shall be deemed to comply with the public policy of the
			 United States unless it is humane. Either of the following two methods of
			 slaughtering and handling are hereby found to be humane:
					
						(i)in the case of cattle, calves, horses,
				mules, sheep, swine, and other livestock, all animals are rendered insensible
				to pain by a single blow or gunshot or an electrical, chemical or other means
				that is rapid and effective, before being shackled, hoisted, thrown, cast, or
				cut; or
						(ii)by slaughtering in accordance with the
				ritual requirements of the Jewish faith or any other religious faith that
				prescribes a method of slaughter whereby the animal suffers loss of
				consciousness by anemia of the brain caused by the simultaneous and
				instantaneous severance of the carotid arteries with a sharp instrument and
				handling in connection with such
				slaughtering.
						.
				(B)Section 13(a)(3) of the Animal Welfare Act
			 (7 U.S.C.
			 2143(a)(3)) sets the standards and certification process for
			 the humane handling, care, treatment, and transportation of animals. This
			 includes having standards with respect to animals in research facilities that
			 include requirements—
					
						(i)for animal care, treatment, and practices
				in experimental procedures to ensure that animal pain and distress are
				minimized, including adequate veterinary care with the appropriate use of
				anesthetic, analgesic, tranquilizing drugs, or euthanasia;
						(ii)that the principal investigator considers
				alternatives to any procedure likely to produce pain to or distress in an
				experimental animal;
						(iii)in any practice which could cause pain to
				animals—
							(I)that a doctor of veterinary medicine is
				consulted in the planning of such procedures;
							(II)for the use of tranquilizers, analgesics,
				and anesthetics;
							(III)for pre-surgical and post-surgical care by
				laboratory workers, in accordance with established veterinary medical and
				nursing procedures;
							(IV)against the use of paralytics without
				anesthesia; and
							(V)that the withholding of tranquilizers,
				anesthesia, analgesia, or euthanasia when scientifically necessary shall
				continue for only the necessary period of
				time;
							.
				(C)Section 495 of the
			 Public Health Service Act
			 (42 U.S.C.
			 289d) directs the Secretary of Health and Human Services,
			 acting through the Director of the National Institutes of Health, to establish
			 guidelines for research facilities as to the proper care and treatment of
			 animals, including the appropriate use of tranquilizers, analgesics, and other
			 drugs, except that such guidelines may not prescribe methods of research.
			 Entities that conduct biomedical and behavioral research with National
			 Institutes of Health funds must establish animal care committees which must
			 conduct reviews at least semi-annually and report to the Director of such
			 Institutes at least annually. If the Director determines that an entity has not
			 been following the guidelines, the Director must give the entity an opportunity
			 to take corrective action, and, if the entity does not, the Director must
			 suspend or revoke the grant or contract involved.
				3.Amendment to the
			 Public Health Service
			 ActThe
			 Public Health Service Act
			 (42 U.S.C.
			 201 et seq.) is amended by adding at the end the
			 following:
			
				XXIXUnborn child pain awareness
					2901.DefinitionsIn this title:
						(1)AbortionThe term abortion means the
				intentional use or prescription of any instrument, medicine, drug, or any other
				substance or device to terminate the pregnancy of a woman known to be pregnant
				with an intention other than to increase the probability of a live birth, to
				preserve the life or health of the child after live birth, or to remove a dead
				fetus.
						(2)Abortion providerThe term abortion provider
				means any person legally qualified to perform an abortion under applicable
				Federal and State laws.
						(3)Pain-capable unborn child
							(A)In generalThe term pain-capable unborn
				child means an unborn child who has reached a probable stage of
				development of 20 weeks after fertilization.
							(B)Rule of constructionNothing in subparagraph (A) shall be
				construed as a determination or finding by Congress that pain may not in fact
				be experienced by an unborn child at stages of development prior to 20 weeks
				after fertilization.
							(4)Probable age of developmentThe term probable age of
				development means the duration of development after fertilization of the
				unborn child at the time an abortion is performed, as determined in the good
				faith judgment of the abortion provider on the basis of examination of the
				unborn child using ultrasound or other imaging technology, in addition to
				information obtained by interviewing the pregnant woman.
						(5)Unborn childThe term unborn child means a
				member of the species homo sapiens, at any stage of development, who is carried
				in the womb.
						(6)WomanThe term woman means a female
				human being who is capable of becoming pregnant, whether or not she has reached
				the age of majority.
						2902.Requirement of informed consent
						(a)Requirement of compliance by
				providersAn abortion
				provider performing any abortion of a pain-capable unborn child, that is in or
				affecting interstate commerce, shall comply with the requirements of this
				title.
						(b)Provision of consent
							(1)In generalBefore any part of an abortion involving a
				pain-capable unborn child begins, the abortion provider or his or her agent
				shall provide the pregnant woman involved, by telephone or in person, with the
				information described in paragraph (2).
							(2)Required information
								(A)Oral statement
									(i)In generalAn abortion provider or the provider’s
				agent to whom paragraph (1) applies shall make the following oral statement to
				the pregnant woman (or in the case of a deaf or non-English speaking woman,
				provide the statement in a manner that she can easily understand):
										You are considering having an
				abortion of an unborn child who will have developed, at the time of the
				abortion, approximately __ weeks after fertilization. The Congress of the
				United States has determined that at this stage of development, an unborn child
				has the physical structures necessary to experience pain. There is substantial
				evidence that by this point, unborn children draw away from surgical
				instruments in a manner which in an infant or an adult would be interpreted as
				a response to pain. Congress finds that there is substantial evidence that the
				process of being killed in an abortion will cause the unborn child pain, even
				though you receive a pain-reducing drug or drugs. Under the Unborn Child Pain
				Awareness Act of 2007, you have the option of choosing to have anesthesia or
				other pain-reducing drug or drugs administered directly to the pain-capable
				unborn child if you so desire. The purpose of administering such drug or drugs
				would be to reduce or eliminate the capacity of the unborn child to experience
				pain during the abortion procedure. In some cases, there may be some additional
				risk to you associated with administering such a drug..(ii)Description of risksAfter making the statement required under
				clause (i), the abortion provider may provide the woman involved with his or
				her best medical judgment on the risks of administering such anesthesia or
				analgesic, if any, and the costs associated therewith.
									(iii)Administration of anesthesiaIf the abortion provider is not qualified
				or willing to administer the anesthesia or other pain-reducing drug in response
				to the request of a pregnant woman after making the statement required under
				clause (i), the provider shall—
										(I)arrange for a qualified specialist to
				administer such anesthesia or drug; or
										(II)advise the pregnant woman—
											(aa)where she may obtain such anesthesia or
				other pain-reducing drugs for the unborn child in the course of an abortion;
				or
											(bb)that the abortion provider is unable to
				perform the abortion if the woman elects to receive anesthesia or other
				pain-reducing drugs for her unborn child.
											(iv)Rule of constructionNothing in this section may be construed to
				impede an abortion provider or the abortion provider’s agent from offering
				their own evaluation on the capacity of the unborn child to experience pain,
				the advisability of administering pain-reducing drugs to the unborn child, or
				any other matter, as long as such provider or agent provides the required
				information, obtains the woman’s signature on the decision form, and otherwise
				complies with the affirmative requirements of the law.
									(B)Unborn Child Pain Awareness
				BrochureAn abortion provider
				to whom paragraph (1) applies shall provide the pregnant woman with the Unborn
				Child Pain Awareness Brochure (referred to in this section as the
				Brochure) to be developed by the Department of Health and Human
				Services under subsection (c).
								(C)Unborn Child Pain Awareness Decision
				FormAn abortion provider to
				whom paragraph (1) applies shall provide the pregnant woman with the Unborn
				Child Pain Awareness Decision Form (provided for under subsection (c)) and
				obtain the appropriate signature of the woman on such form.
								(c)Unborn Child Pain Awareness
				Brochure
							(1)DevelopmentNot later than 90 days after the date of
				enactment of this title, the Secretary shall develop an Unborn Child Pain
				Awareness Brochure. Such Brochure shall be written in English and Spanish and
				shall contain the same information as required under the statement under
				subsection (b)(2)(A)(i), including greater detail on her option of having a
				pain-reducing drug or drugs administered to the unborn child to reduce the
				experience of pain by the unborn child during the abortion. Such information
				shall be written in an objective and nonjudgmental manner and be printed in a
				typeface large enough to be clearly legible. The Brochure shall be made
				available by the Secretary at no cost to any abortion provider.
							(2)Internet informationThe Brochure under this section shall be
				available on the Internet website of the Department of Health and Human
				Services at a minimum resolution of 70 DPI (dots per inch). All pictures
				appearing on the website shall be a minimum of 200x300 pixels. All letters on
				the website shall be a minimum of 12 point font. All such information and
				pictures shall be accessible with an industry standard browser, requiring no
				additional plug-ins.
							(3)Presentation of BrochureAn abortion provider or his or her agent
				shall offer to provide a pregnant woman with the Brochure developed under
				paragraph (1) before any part of an abortion of a pain-capable child
				begins—
								(A)through an in-person visit by the pregnant
				woman;
								(B)through an e-mail attachment, from the
				abortion provider or his or her agent; or
								(C)through a request to have such Brochure
				mailed, by certified mail, to the woman at least 72 hours before any part of
				the abortion begins.
								(4)WaiverAfter the abortion provider or his or her
				agent offers to provide a pregnant woman the Brochure, the pregnant woman may
				waive receipt of the Brochure under this subsection by signing the waiver form
				contained in the Unborn Child Pain Awareness Decision Form.
							(5)Unborn Child Pain Awareness Decision
				FormNot later than 30 days
				after the date of enactment of this title, the Secretary shall develop an
				Unborn Child Pain Awareness Decision Form. To be valid, such Form shall—
								(A)with respect to the pregnant woman—
									(i)contain a statement that affirms that the
				woman has received or been offered all of the information required in
				subsection (b);
									(ii)require the woman to explicitly either
				request or refuse the administration of pain-reducing drugs to the unborn
				child;
									(iii)be signed by a pregnant woman prior to the
				performance of an abortion involving a pain-capable unborn child; and
									(B)with respect to the abortion
				provider—
									(i)contain a statement that the provider has
				provided the woman with all of the information required under subsection
				(b);
									(ii)if applicable, contain a certification by
				the provider that an exception described in section 2903 applies and the
				detailed reasons for such certification; and
									(iii)be signed by the provider prior to the
				performance of the abortion procedure.
									(6)Maintenance of recordsThe Secretary shall promulgate regulations
				relating to the period of time during which copies of Forms under paragraph (5)
				shall be maintained by abortion providers.
							2903.Exception for medical emergencies
						(a)In generalThe provisions of section 2902 shall not
				apply to an abortion provider in the case of a medical emergency.
						(b)Medical emergency defined
							(1)In generalIn subsection (a), the term medical
				emergency means a condition which, in the reasonable medical judgment of
				the abortion provider, so complicates the medical condition of the pregnant
				woman that a delay in commencing an abortion procedure would impose a serious
				risk of causing grave and irreversible physical health damage entailing
				substantial impairment of a major bodily function.
							(2)Reasonable medical judgmentIn paragraph (1), the term reasonable
				medical judgment means a medical judgment that would be made by a
				reasonably prudent physician, knowledgeable about the case and the treatment
				possibilities with respect to the medical conditions involved.
							(c)Certification
							(1)In generalUpon a determination by an abortion
				provider under subsection (a) that a medical emergency exists with respect to a
				pregnant woman, such provider shall certify the specific medical conditions
				that constitute the emergency.
							(2)False statementsAn abortion provider who willfully
				falsifies a certification under paragraph (1) shall be subject to all the
				penalties provided for under section 2904 for failure to comply with this
				title.
							2904.Penalties for failure to comply
						(a)In generalAn abortion provider who willfully fails to
				comply with the provisions of this title shall be subject to civil penalties in
				accordance with this section in an appropriate Federal court.
						(b)Commencement of actionThe Attorney General, the Deputy Attorney
				General, the Associate Attorney General, or any Assistant Attorney General or
				United States Attorney who has been specifically designated by the Attorney
				General may commence a civil action under this section.
						(c)Certification requirementsAt the time of the commencement of an
				action under this section, the Attorney General, the Deputy Attorney General,
				the Associate Attorney General, or any Assistant Attorney General or United
				States Attorney who has been specifically designated by the Attorney General to
				commence a civil action under this section, shall certify to the court involved
				that, at least 30 calendar days prior to the filing of such action, the
				Attorney General, the Deputy Attorney General, the Associate Attorney General,
				or any Assistant Attorney General or United States Attorney involved—
							(1)has provided notice of the alleged
				violation of this section, in writing, to the Governor or Chief Executive
				Officer and Attorney General or Chief Legal Officer of the State or political
				subdivision involved, as well as to the State medical licensing board or other
				appropriate State agency; and
							(2)believes that such an action by the United
				States is in the public interest and necessary to secure substantial
				justice.
							(d)First offenseUpon a finding by a court that a respondent
				in an action commenced under this section has knowingly violated a provision of
				this title, the court shall notify the appropriate State medical licensing
				authority in order to effect the suspension of the respondent’s medical license
				in accordance with the regulations and procedures promulgated under section
				2905, or shall assess a civil penalty against the respondent in an amount not
				to exceed $100,000, or both.
						(e)Second
				offenseUpon a finding by a
				court that the respondent in an action commenced under this section has
				knowingly violated a provision of this title and the respondent has been found
				to have knowingly violated a provision of this title on a prior occasion, the
				court shall notify the appropriate State medical licensing authority in order
				to effect the revocation of the respondent’s medical license in accordance with
				the regulations and procedures promulgated under section 2905, or shall assess
				a civil penalty against the respondent in an amount not to exceed $250,000, or
				both.
						(f)HearingWith respect to an action under this
				section, the appropriate State medical licensing authority shall be given
				notification of and an opportunity to be heard at a hearing to determine the
				penalty to be imposed under this section.
						(g)Private right of actionA pregnant woman upon whom an abortion has
				been performed in violation of this title, or the parent or legal guardian of
				such a woman if she is an unemancipated minor, may commence a civil action
				against the abortion provider for any knowing or reckless violation of this
				title for actual and punitive damages.
						2905.RegulationsA State, and the medical licensing authority
				of the State, shall promulgate regulations and procedures for the revocation or
				suspension of the medical license of an abortion provider upon a finding by a
				court under section 2904 that the provider has violated a provision of this
				title. A State that fails to implement such procedures shall be subject to loss
				of funding under title XIX of the Social Security
				Act (42
				U.S.C. 1396 et seq.).
					2906.PreemptionNothing in this title shall be construed to
				preempt any provision of State law to the extent that such State law
				establishes, implements, or continues in effect greater protections for unborn
				children from pain than the protections provided for under this
				title.
					.
		
